Citation Nr: 0414826	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318(b) 
(West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  At the time of that rating decision, the RO 
granted Dependents' Educational Assistance benefits pursuant 
to the provisions of 38 U.S.C. Chapter 35.  Accordingly, that 
issue is not presently before the Board.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death, as well as 
Dependency and Indemnity Compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318(b) (West 2002).  In 
pertinent part, it is argued that the veteran's service-
connected blindness in both eyes, for which he was in receipt 
of a schedular 100 percent evaluation at the time of his 
death, resulted in depression which ultimately lead to the 
veteran's death from a fatal heart attack.

In that regard, the Board notes that, according to a 
Certificate of Death submitted in June 2001, the veteran died 
on May [redacted], 2001 in the emergency room of Beaufort Memorial 
Hospital located in Beaufort, South Carolina.  Unfortunately, 
records of the veteran's final treatment in that emergency 
room are not at this time a part of the veteran's claims 
folder.

Moreover, according to the aforementioned Certificate of 
Death, the immediate cause of the veteran's death was Type II 
diabetes complications, due to, or as a consequence of, 
diabetic retinopathy and nephropathy, due to, or as a 
consequence of, hypertension, due to, or as a consequence of, 
"near blind."  However, a "corrected" Death Certificate 
submitted by the appellant in January 2004 lists the 
immediate cause of the veteran's death as sudden death most 
likely due to a massive myocardial infarction; due to, or as 
a consequence of, Type II diabetic retinopathy and 
nephropathy; due to, or as a consequence, blindness and 
blindness in the right eye secondary to diabetic retinopathy.  
Under the circumstances, the Board is of the opinion that 
further development of the evidence is required prior to a 
final determination as to the exact nature and etiology of 
the veteran's death. 

Finally, the Board notes that, just prior to the initiation 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate her claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the 
appellant and her representative, if any, of any information 
and evidence necessary to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that, notwithstanding certain correspondence 
to the appellant dated in July 2001 and April 2002, which 
correspondence purported to inform the appellant of the 
various provisions of the VCAA, the RO has failed to provide 
the appellant and her representative with adequate notice of 
the VCAA, or of the information and evidence necessary to 
substantiate her claims.  This is particularly true as 
regards the issue of entitlement to Dependency and Indemnity 
Compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b).  Such lack of notice constitutes a violation of 
the appellant's due process rights.  Accordingly, the case 
must be remanded to the RO in order that the appellant and 
her representative may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should take the necessary 
steps to procure a copy of the veteran's 
terminal record of hospitalization and/or 
treatment, that is, the record of 
emergency room treatment at Beaufort 
Memorial Hospital located in Beaufort, 
South Carolina, just prior to the 
veteran's death on May [redacted], 2001.  The 
appellant should be requested to sign the 
necessary authorization for release of 
such private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records of the veteran's terminal 
treatment, a notation to that effect 
should be inserted in the file.  In 
addition, the appellant and her 
representative should be informed of any 
such problem.

2.  The entire claims folder should then 
be furnished to an appropriate VA 
specialist in order to more accurately 
determine the exact nature and etiology 
of the veteran's death, and it's 
relationship, if any, to his service-
connected blindness.  Following a review 
of the entire record, the evaluating 
physician should offer an opinion as to 
whether the veteran's service-connected 
blindness as likely as not caused or 
contributed substantially or materially 
to his death.  All such information and 
opinions should be made a part of the 
veteran's claims folder.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

4.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death, as 
well as for Dependency and Indemnity 
Compensation pursuant to the provisions 
of 38 U.S.C.A. § 1318(b) (West 2002).  
Should the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in 
October 2003.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



